TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00429-CR
                                     NO. 03-04-00430-CR



                                Desiderio Gonzales, Appellant

                                               v.

                                 The State of Texas, Appellee




  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
   NOS. 2003-076 & 2003-077, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: March 31, 2005

Do Not Publish